Citation Nr: 1203945	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the claim has been recharacterized as noted on the cover page to reflect the theory of secondary service connection, as has been raised by the Veteran's representative.

In October 2010, the Board remanded the case for additional development, to include obtaining VA treatment records and scheduling a VA examination.  Following an attempt to comply with those Remand instructions, as well as a continued denial of that issue, the Veteran's appeal was returned to the Board for further appellate review.

Unfortunately, and for the reasons set forth below, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his neck as a result of an in-service jeep accident.  Specifically, he alleges that he was thrown through the canvas top of the jeep and landed on his head.  In the alternative, the Veteran, through his representative, contends that his currently-diagnosed cervical spine disability is secondary to a service-connected disability.

In this regard, the Board notes that service treatment records (STRs) show that, in December 1970, the Veteran was involved in a jeep accident.  He was initially treated at the 121st Evacuation Hospital in Korea.  The diagnoses included a closed right femur fracture and a closed right acetabulum fracture.  Approximately three weeks later, he was transferred to Irwin Army Hospital in Fort Riley, Kansas.  

The Veteran contends that he was hospitalized for six months, and that during this time he complained about neck pain.  The RO received a negative reply to its April 2006 request for treatment records from Fort Riley.  The Board notes, however, that the Veteran received a July 1971 profile due to a fractured right femur.

STRs also show that the Veteran was treated for right shoulder pain in August 1970.  The diagnosis was muscle pain by examination.

The December 1971 separation examination contains a normal clinical spine evaluation.  However, the clinician noted that the Veteran had been treated for a right leg fracture.

According to post-service medical records, a February 1972 VA examination report contains no mention of any neck problems.  Subsequent medical do not reflect a diagnosis of a cervical spine disability until 1995.  Specifically, VA treatment records dated in April 1995 show that the Veteran complained of neck and right shoulder pain of three weeks' duration.  He denied any trauma.  X-rays revealed curvature reversal and significant degenerative changes in the lower cervical spine, and mild neural foraminal compromise due to osteophytes.  He was diagnosed with cervical spondylosis and right-sided C6 radiculopathy.  The doctor prescribed three months of physical therapy.  In January 1996, the Veteran reported that he had "been working hard remodeling [his] home."

At a May 2001 VA outpatient treatment session, the Veteran gave a past medical history that included "some right shoulder injury after prolonged remodeling and construction work in 1995."  He noted that his right shoulder occasionally bothered him.  In February 2002, the Veteran reported "some neck pains that go into arms and shoulders."

A December 2005 VA examination report shows that the Veteran reportedly "always felt like he had a stiff neck" after the 1970 jeep accident.  The pain and stiffness had "remained pretty quiet until approximately 1995."  He complained of pain in the anterior portion of his right shoulder, following the distribution of the right radius nerve, with hypoesthesia of the right thumb and index finger.  He did not complain of motor impairment.  He reported that his symptoms had increased in severity over the last few years.  The examiner reviewed the claims file and explained that "[t]he Veteran did indicate that he landed square on the top of his head, and that could certainly create an injury of significant dimension, that could cause his symptoms."  However, the examiner also noted the 25-year absence of medical care or complaints relating to the Veteran's neck and, thus, refused to speculate as to any connection between the Veteran's cervical spine disability and the 1970 jeep accident.  

Pursuant to the Board's October 2010 Remand, the Veteran underwent a VA examination later that month.  The examiner reviewed the claims file, to include the 1995 VA treatment records, the December 2005 examination report, and the Veteran's statements.  After an examination of the Veteran, the examiner opined that it is less likely as not that the Veteran's current neck condition is due to, or a result of, his active duty, including the 1970 jeep accident.  He noted the lack of documentation of any complaints suggestive of any neck condition following the jeep accident in 1970, as well as the lack of documentation or other evidence of any continuity of symptomatology regarding a neck condition.

The Board acknowledges that the October 2010 VA examiner reportedly reviewed the claims file.  Significantly, however, the examiner does not appear to have considered the Veteran's contentions that he has experienced neck problems since service.  See March 2006 notice of disagreement (in which the Veteran stated that his neck had bothered him since the in-service accident).  Rather, the examiner seemed to rely on the absence of pertinent complaints documented in the medical reports of record.  Accordingly, and for these reasons, the Board finds that the October 2010 VA examiner's opinion is deficient and, therefore, not probative.  

Another remand of this issue is, thus, necessary for compliance with the Board's October 2010 Remand instructions.  Specifically, on current remand, the Veteran should be accorded an opportunity to undergo a new and pertinent VA examination-one in which the examiner takes into consideration the Veteran's competent contentions of continuity of neck symptomatology.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007).

Additionally, in light of the representative's assertion that the Veteran's neck problems may be due to a service-connected disability, the Board believes that the examiner who conducts the examination pursuant to this remand should address this additional theory of entitlement.  [In this regard, the Board notes that the Veteran's current service-connected disabilities include:  shortening of the right lower extremity secondary to a simple fracture of the mid-shaft with status post operative intramedullary nail and removal, myositis ossificans of the right femoral neck, and osteoarthritis of the right hip (30%); degenerative disc disease with L5-S1 spondylolisthesis and bilateral L5 pars defects (20%); osteochondritis dissecans of the right knee with osteoarthritis (10%); tinnitus (10%); and bilateral hearing loss (0%).]  

Moreover, the Board notes that VA treatment records establish that the Veteran received chiropractic care for neck/right shoulder pain in approximately 1985 and 1995.  Those private treatment records are potentially relevant to the outcome of the instant appeal and should be obtained on remand.  See 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for a neck condition since his 1972 service discharge.  The Board is particularly interested in records of chiropractic treatment that the Veteran received in 1985 and 1995.  The AMC/RO should acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.  All such efforts should be documented in the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact, and a copy of such notification associated with the claims file.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disability that the Veteran may have.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All necessary tests should be conducted, and all pertinent pathology should be annotated in the evaluation report.  

In addition, the examiner should provide the following opinions:

a) Is it at least as likely as not, i.e. 50 percent or greater probability, that any currently diagnosed cervical spine disability had its clinical onset in service or is otherwise related to the Veteran's active duty, including the in-service jeep accident?  In answering this question, the examiner should address the August and December 1970 service treatment records, as well as the Veteran's competent assertions of continued neck pain since the in-service jeep accident. 

b) Is it at least as likely as not, i.e. 50 percent or greater probability, that any currently diagnosed cervical spine disability was caused or aggravated by any of the Veteran's service-connected disabilities?  [Aggravation means worsened beyond the natural progression of the disease.]  The Board notes that pertinent service-connected disabilities include:  shortening of the right lower extremity secondary to a simple fracture of the mid-shaft with status post operative intramedullary nail and removal, myositis ossificans of the right femoral neck, and osteoarthritis of the right hip (30%); degenerative disc disease with L5-S1 spondylolisthesis and bilateral L5 pars defects (20%); osteochondritis dissecans of the right knee with osteoarthritis (10%).  [If the Veteran is found to have a cervical spine disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

